Citation Nr: 1414953	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2005 for the grant of service connection for a left knee disorder, to include whether there was clear and unmistakable error (CUE) in an August 1988 rating decision which denied service connection for the disability.

2.  Entitlement to a higher initial rating for a left knee disability, evaluated as 10 percent disabling prior to April 11, 2011 and 30 percent disabling from April 11, 2011.  

3.  Entitlement to higher initial ratings for a right knee disability, evaluated as 10 percent disabling based limitation of flexion, effective May 18, 1988, with an additional 30 percent rating for limitation of extension, effective April 11, 2011, and an additional 10 percent rating for instability, effective April 11, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran is in receipt of a total disability evaluation based on individual unemployability, effective March 2009.

In October 2010 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

In March 2011, the Board found that an August 1988 rating decision which denied service connection for a right knee disorder involved CUE.  The Board granted an effective date of May 18, 1988 for the grant of service connection for patellofemoral arthrosis of the right knee.  

The Board remanded the issue of an effective date earlier than June 29, 2005 for the grant of service connection for a left knee disorder, to include whether there was CUE in an August 1988 rating decision which denied service connection for this disability, as well as claims for ratings in excess of 10 percent for the right and left knee disabilities.  

In May 2012, the Appeals Management Center (AMC) implemented the Board's March 2011 decision and granted an earlier effective date of May 18, 1988 for the grant of service connection for right knee patellofemoral arthrosis and assigned a 10 percent evaluation from May 18, 1988.  The AMC also granted service connection and assigned a separate 30 percent rating for right knee limitation of extension, effective April 11, 2011 and granted service connection and assigned a separate 10 percent rating for right knee instability, effective April 11, 2011.  

In July 2012, the Veteran filed a notice of disagreement (NOD) with the effective dates assigned for the separate ratings awarded in May 2012.  In the April 2013 supplemental statement of the case (SSOC), the AMC included the issues of entitlement to an earlier effective date for the assigned evaluation for right knee limitation of extension and entitlement to an earlier effective date for the assigned evaluation of right knee instability.  

However, the Veteran has appealed the initial rating assigned for the service-connected right knee disability.  The Veteran's claims for earlier effective dates for the grants of the separate ratings for right knee limitation of extension and instability are already part and parcel of her claim for a higher initial rating for the right knee disability.  

The issue presently for consideration is therefore the appropriate rating(s) to be assigned for all aspects of this disability since the effective date of the grant of service connection.  Accordingly, the issue has been characterized as reflected on the title page.  

In a July 2012 rating decision, the AMC granted a 30 percent rating for patellofemoral syndrome of the left knee, effective April 11, 2011.  Despite the grants of higher ratings for the right and left knee disabilities, the Veteran has not been awarded the highest possible evaluations, and her claims remain in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

In June 2007, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD), which was denied in a December 2007 rating decision.  She subsequently perfected an appeal.   In a September 2009 letter, the Veteran's psychologist indicated that she carried a diagnosis of major depression, recurrent, severe, as well as PTSD.  In March 2011, the Board remanded the claim for service connection for an acquired psychiatric disorder, to include PTSD, secondary to bilateral patellofemoral syndrome, to afford the Veteran a VA examination.  The Axis I diagnosis following VA examination in April 2011 was mood disorder, depressed secondary to general medical condition.  

In July 2012, the AMC granted service connection and assigned a 70 percent rating for mood disorder and depression also claimed as PTSD.  The AMC indicated that this was a complete grant of the benefit sought, noting that, under 38 C.F.R. § 4.130, a single evaluation would be assigned for mental disabilities as the same criteria were used; therefore, if service connection were granted for any other mental disorder, it would be combined and a single evaluation would be assigned.  

As the service-connected mood disorder with depression is rated pursuant to the General Rating Formula for Mental Disorders and any mental disability other than mood disorder or depression would also be rated under the same criteria, the July 2012 rating decision constitutes a full grant of the benefit sought with respect to the claim for service connection for an acquired psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (held that while it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted).

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the Veteran's representative's February 2014 Informal Hearing Presentation (IHP), but does not include any additional relevant documents.  The VBMS e-folder does not include any documents. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure compliance with the March 2011 remand, in particular, to allow the Agency of Original Jurisdiction (AOJ) to adjudicate the issue of whether there was clear and unmistakable error (CUE) in the August 1988 rating decision which denied service connection for a left knee disorder.  Remand is also required to afford the Veteran new VA examinations to evaluate the current severity of her right and left knee disabilities and to obtain outstanding pertinent records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her knee disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for: 

(1) Records from Dr. M.C. of Sentara Family Medicine Physicians, dated prior to March 2002 and since November 2005;

(2) Records regarding physical therapy for the knee(s), as referenced during a March 2007 VA examination; 

(3) Records from Dr. E.C.H., as identified in a September 2009 letter;

(4) Records from Dr. K., as referenced during a September 2009 VA examination; 

(5) Records from Sentara Norfolk General Hospital, dated in April 2009, as referenced during a September 2009 VA examination; and 

(6) Records from the Virginia Institute for Sports Medicine, dated prior to June 2012.

If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.

2.  Ask the Veteran to clarify her assertions regarding CUE in the August 1988 rating decision which denied service connection for a left knee condition.   

3.  After all available records have been associated with the claims file/Virtual VA e-folder, arrange for the Veteran to undergo VA examination to evaluate the service-connected knee disabilities.    

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of each knee (expressed in degrees).  In regard to each knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

The examiner should provide a description of any knee scars present on examination.  Description of each scar should include the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of function.

In addition, the examiner should comment upon whether the Veteran's right or left knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned ratings).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence of record.  The AMC/RO must address the claim of CUE in the August 1988 rating decision which denied service connection for a left knee condition.  If any benefit sought remains denied the Veteran and her representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


